ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Larry M. Schmidthuber has committed unprofessional conduct, namely that he removed funds from a guardianship account consisting of settlement funds obtained in a personal injury action on behalf of a minor where he was appointed guardian ad litem, and, without court approval or approval of the minor’s parents, loaned a portion of the funds to a corporation of which he was a 25% shareholder, later repaying the funds to the guardianship account with interest; and
WHEREAS, the respondent admits the conduct alleged by the Director and further admits the conduct violates the Rules of Lawyers Professional Conduct, waives any rights he has pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and has entered into a stipulation with the Director by which they jointly recommend that the appropriate discipline for the admitted conduct is a 6-month suspension pursuant to Rule 15, with the reinstatement hearing pursuant to Rule 18 not waived and any reinstatement conditioned upon respondent’s payment of costs of $750 plus interest, his compliance with Rule 26, his successful completion of the professional responsibility examination pursuant to Rule 18(e) and his satisfaction of the continuing legal education requirements pursuant to Rule 18(e); and
WHEREAS, this court has independently reviewed the record and agrees that the conduct admitted to by respondent warrants the recommended discipline,
IT IS HEREBY ORDERED that respondent Larry M. Schmidthuber is suspended from the practice of law for a period of 6 months and any reinstatement is conditioned upon the terms agreed to by the respondent and the Director, as set out above.
BY THE COURT:
Is/ Alan C. Page
Alan C. Page Associate Justice